132 Ga. App. 591 (1974)
208 S.E.2d 605
ROBINSON
v.
A. CONSTRUCTION COMPANY et al.
48471.
Court of Appeals of Georgia.
Decided September 16, 1974.
T. J. Lewis, Jr., Michael D. Brooks, for appellant.
King & Spalding, Jack H. Watson, Jr., C. David Vaughan, for appellees.
DEEN, Judge.
The decision in the case (Robinson v. A. Construction *592 Co., 130 Ga. App. 56 (202 SE2d 248)) having been reversed on certiorari (Walker v. Robinson, 232 Ga. 361 (207 SE2d 6)), that decision is vacated and the motion of appellant Robinson to dismiss the appeal as premature is granted in accordance with the mandate of the Supreme Court. We further overrule the first division of Robinson v. Bomar, 122 Ga. App. 564 (177 SE2d 815) upon which the original decision in this case was predicated.
Appeal dismissed. Bell, C. J., Eberhardt, P. J., Pannell, P. J., Quillian, Evans, Clark, Stolz and Webb, JJ., concur.